         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 1 of 35




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

TAYLOR ENERGY COMPANY, LLC,                  )
1 LEE CIRCLE                                 )
NEW ORLEANS, LA 70130                        )
                                             )
       Plaintiff/Counterclaim-Defendant,     )              Case No.: 20-01086-JDB
                                             )
       v.                                    )
                                             )
                                             )
UNITED STATES OF AMERICA,                    )
U.S. Department of Justice                   )
Environmental and Natural Resources Division )
Environmental Defense Section                )
Environmental Enforcement Section            )
P.O. Box 7611, Ben Franklin Station          )
Washington, D.C. 20044                       )
                                             )
          Defendant/Counterclaim-Plaintiff.  )
__________________________________________)


ANSWER AND COUNTERCLAIMS OF DEFENDANT/COUNTERCLAIM-PLAINTIFF
                  UNITED STATES OF AMERICA

                                 UNITED STATES’ ANSWER
       The United States of America, for itself and on behalf of the United States Coast Guard

National Pollution Funds Center, (collectively “United States”) responds as follows to the

Complaint of Taylor Energy Company, LLC (“Taylor Energy”).

       1.      The United States admits the allegations in Paragraph 1 on information and belief.

       2.      Admit.

       3.      The allegations in Paragraph 3 assert conclusions of law, and therefore no

response is required.

       4.      The allegations in Paragraph 4 assert conclusions of law, and therefore no

response is required.


                                                1
            Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 2 of 35




       5.        Admit Taylor Energy seeks judicial review of a final decision from the National

Pollution Funds Center (“NPFC”). The remaining allegations in Paragraph 5 assert conclusions

of law, and therefore no response is required.

       6.       The United States admits the first and second sentences of Paragraph 6. The

United States admits oil has discharged into the Gulf of Mexico and seafloor sediments from

Taylor Energy’s MC-20 facility. The United States denies all other allegations of Paragraph 6.

       7.       The allegations in Paragraph 7 assert conclusions of law, and therefore no

response is required.

       8.       The allegations in the first sentence of Paragraph 8 quote 33 U.S.C. § 2701(1), to

which no response is required. The U.S. Code speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the code, they are denied. The

allegations in second sentence of Paragraph 8 assert conclusions of law, to which no response is

required.

       9.       The United States admits the first sentence in Paragraph 9. The United States

admits the NPFC maintains a claims procedure pursuant to 33 U.S.C. § 2713 and 33 CFR 136.

The remaining allegations in Paragraph 9 characterize provisions of the U.S. Code. The U.S.

Code speaks for itself and is the best evidence of its content. Paragraph 9 also contains legal

conclusions that require no response.

       10.      Paragraph 10 contains Taylor Energy’s characterization of this action and

arguments, to which no response is required. To the extent a response is required, denied.

       11.      The United States admits the first sentence in Paragraph 11. All other allegations

in this Paragraph are denied.




                                                 2
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 3 of 35




       12.     The allegations in Paragraph 12 assert conclusions of law, and therefore no

response is required.

       13.     The first sentence of Paragraph 13 characterizes the NPFC’s October 10, 2019

Reconsideration Denial, which speaks for itself and is the best evidence of its contents. To the

extent the allegations of the first sentence of Paragraph 13 are inconsistent with the

Reconsideration Denial, the United States denies those allegations. The second sentence of

Paragraph 13 consists of legal conclusions that require no response.

       14.     Deny.

       15.     Deny.

       16.     Deny.

       17.     Deny.

       18.     Deny.

       19.     The allegations in Paragraph 19 assert conclusions of law, and therefore no

response is required.

       20.     Paragraph 20 consists of Taylor Energy’s characterization of 5 U.S.C. § 702. The

U.S. Code speaks for itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the Code, they are denied.

       21.     Paragraph 21 consists of Taylor Energy’s characterization of 5 U.S.C. § 551(13).

The U.S. Code speaks for itself and is the best evidence of its content; to the extent the

allegations are inconsistent with the Code, they are denied.

       22.     Paragraph 22 consists of Taylor Energy’s characterization of 5 U.S.C.

§§ 706(2)(A), 706(2)(B), and 706(2)(D). The U.S. Code speaks for itself and is the best evidence

of its content; to the extent the allegations are inconsistent with the Code, they are denied.




                                                  3
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 4 of 35




       23.     Admit.

       24.     Deny.

       25.     Deny.

       26.     Deny, including the footnotes.

       27.     Paragraph 27 contains Taylor Energy’s characterization of this action and

arguments, to which no response is required. To the extent a response is required, the allegations

in this Paragraph are denied.

       28.     The allegations in Paragraph 28 are Taylor Energy’s characterization of an

unidentified consultant’s report, to which no response is required.

       29.     Paragraph 29, including the footnotes, is Taylor Energy’s description of the

design of Platform MC-20A and its own characterization of what the Platform was designed to

withstand, to which no response is required.

       30.     The allegations of the first two sentences of Paragraph 30 are Taylor Energy’s

characterization of a consultant’s recommendations, to which no response is required. As to the

last sentence of Paragraph 30, the United States admits the Department of Interior conditioned its

approval of the Outer Continental Shelf lease on Block 20 of the Mississippi Canyon (“MC-20

Block”) (hereinafter, the “Lease”) by mandating the need for high resolution surveys to “monitor

the seafloor conditions in Block 20” stating “the surveys shall be conducted just prior to platform

installation and every two years thereafter.” The Department further conditioned the Lease by

requiring the surveys to “be conducted after any major storms in the area.” Otherwise, the

allegations in Paragraph 30 are denied.

       31.     The United States admits that prior to 2011, the Minerals Management Service

(“MMS”) was an agency within the United States Department of the Interior that managed oil




                                                 4
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 5 of 35




and gas leases on the Outer Continental Shelf. The United States denies the remaining

allegations in Paragraph 31.

       32.     Deny.

       33.     Deny.

       34.     Admit.

       35.     Deny, including the footnote.

       36.     Deny.

       37.     The United States admits the MC20A Platform withstood the waves associated

with other hurricanes that passed nearby the Platform prior to 2004. For the remaining

allegations in Paragraph 37, the United States lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in this Paragraph and therefore they are denied.

       38.     Admit.

       39.     Deny, including the footnote.

       40.     Admit.

       41.     Deny.

       42.     The United States admits that the waves generated by Hurricane Ivan were

measured by several instruments installed in the northern Gulf of Mexico on offshore platforms,

buoys, and the seafloor, including the U.S. Naval Research Laboratory (“NRL”) Slope to Shelf

and Exchange Dynamics field sensor. The United States further admits the tallest waves

measured in the Gulf of Mexico during Hurricane Ivan reached 91 feet. The United States denies

all other allegations in Paragraph 42.




                                                  5
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 6 of 35




       43.     This Paragraph contains Taylor Energy’s characterization of an unidentified

scientific study on the location of Hurricane Ivan’s largest waves in the Gulf of Mexico. The

scientific study speaks for itself and is the best evidence of its contents.

       44.     The United States admits to the first two sentences in Paragraph 44. The last

sentence in Paragraph 44 contains Taylor Energy’s interpretation of scientific evidence in the

Administrative Record. The scientific studies that are part of the Administrative Record speak

for themselves and are the best evidence of their contents.

       45.     The United States admits that the pressure force that a wave exerts on seafloor

sediments is a function of the wave’s height and period and the water depth. All other allegations

or characterizations in Paragraph 45 are denied.

       46.     Deny.

       47.     Admit.

       48.     Deny.

       49.     Admit.

       50.     The United States admits to the first sentence in Paragraph 50 in that scientists

have developed models that can be used to “hindcast” the parameters of hurricane waves at a

specific location in the northern Gulf of Mexico. The remaining allegations in Paragraph 50 are

Taylor Energy’s interpretation of an unidentified scientific study. That study speaks for itself and

is the best evidence of its contents.

       51.     Paragraph 51 contains Taylor Energy’s interpretation of certain scientific studies

submitted to the NPFC. The scientific studies in the Administrative Record speak for themselves

and are the best evidence of their contents.




                                                   6
           Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 7 of 35




          52.     The United States admits the first sentence of Paragraph 52. The remaining

allegations of Paragraph 52 consist of Taylor Energy’s interpretation of certain scientific studies

submitted to the NPFC. The scientific studies speak for themselves and are the best evidence of

their contents.

          53.     The United States denies the first sentence of Paragraph 53. To the extent that

Paragraph 53 characterizes reports submitted to the NPFC, no response is required. The reports

in the Administrative Record speaks for themselves and are the best evidence of its contents. All

other allegations in the second, third, and fourth sentences are denied.

          54.     Deny.

          55.     Deny.

          56.     Deny.

          57.     Deny.

          58.     Deny.

          59.     Deny.

          60.     The United States admits the first and second sentences of Paragraph 60. All other

allegations in Paragraph 60 are denied.

          61.     The United States admits the second sentence of Paragraph 61. All other

allegations in Paragraph 61 are denied.

          62.     To the extent that Paragraph 62 characterizes the scientific studies submitted to

the NPFC, no response is required. The studies in the Administrative Record speak for

themselves and are the best evidence of their contents. All other allegations in Paragraph 62 are

denied.




                                                   7
           Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 8 of 35




          63.   The United States admits the fifth sentence of Paragraph 63 in that oil and natural

gas continue to discharge into the Gulf of Mexico from Taylor Energy’s MC-20 facility. The

remaining allegations in Paragraph 63 characterize scientific evidence submitted to the NPFC.

That evidence speaks for itself and is the best evidence for its contents.

          64.   Admit.

          65.   Admit.

          66.   The United States admits, on September 17, 2004, Taylor Energy notified the

National Response Center of the oil discharge from the MC-20 facility. All other allegations are

denied.

          67.   Admit.

          68.   Deny.

          69.   The United States denies the allegations in Paragraph 69 to the extent they are

outside the scope of and not reflected in the Administrative Record.

          70.   Deny.

          71.   Deny.

          72.   Deny.

          73.   The United States admits the first two sentences in Paragraph 73. The United

States denies the remaining allegations of Paragraph 73.

          74.   The United States admits Taylor Energy incurred some removal costs. The United

States denies the remaining allegations in Paragraph 74.

          75.   The United States admits that Taylor Energy, between 2005 and 2007, attempted

to excavate seafloor sediments to reach the buried well conductors. The United States denies the

remaining allegations in Paragraph 75.




                                                  8
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 9 of 35




       76.     The United States denies that Taylor Energy successfully sealed each of the nine

wells. The remaining allegations in Paragraph 76 consist of Taylor Energy’s characterization of

its actions, to which no response is required.

       77.     The United States admits that oil continues to flow into the Gulf from the MC-20

facility. The United States denies the remaining allegations in Paragraph 77.

       78.     The United States admits that Taylor Energy removed the Platform deck. The

United States denies the remaining allegations in Paragraph 78.

       79.     Deny.

       80.     The United States admits that Taylor Energy has response equipment on standby

which it is required to do as the Responsible Party of an active pollution site. The remaining

allegations in Paragraph 80 characterize Coast Guard Administrative Order 12-001, which

speaks for itself and is the best evidence of its contents. To the extent that the allegations in

Paragraph 80 are inconsistent with that Order, those allegations are denied.

       81.     The United States admits that because oil pollution continues to be present at or

around the MC-20 facility, Taylor Energy, as the responsible party, must follow the Incident

Action Plan for the response which historically has required regular overflights o monitor the

pollution present. The United States denies all other allegations of Paragraph 81.

       82.     Deny.

       83.     The United States is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 83, and therefore denies the allegations.

       84.     Deny.

       85.     The United States admits that Taylor Energy submitted a claim to the NPFC but

avers that the claim was received on November 16, 2018. The remaining allegations of




                                                   9
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 10 of 35




Paragraph 85 characterize that claim, which speaks for itself and is the best evidence of its

contents.

       86.     The United States admits that Taylor Energy submitted expert reports to the

NPFC. The remaining allegations in Paragraph 86 consist of (a) Taylor Energy’s

characterization of those reports, which speak for themselves and are the best evidence of their

contents and (b) legal conclusions, to which no response is required.

       87.     Deny.

       88.     The United States admits that the NPFC issued its determination on May 14,

2019. The remaining allegations of Paragraph 88 are Taylor Energy’s characterizations of that

determination, which speaks for itself and is the best evidence of its contents. To the extent the

allegations in Paragraph 88 are inconsistent with the determination, those allegations are denied.

       89.     Deny.

       90.     Deny.

       91.      This Paragraph contains Taylor Energy’s characterization of the April 2019

report written by Navy Capt. James Pettigrew (Ret.), to which no response is required. The

report speaks for itself and is the best evidence of its contents.

       92.     This Paragraph contains Taylor Energy’s characterization of the April 2019 report

written by Navy Capt. James Pettigrew (Ret.), to which no response is required. The report

speaks for itself and is the best evidence of its contents.

       93.     The United States admits that Taylor Energy requested, and it provided, the

resume of Capt. Pettigrew. All other allegations of Paragraph 93 are denied.

       94.     The allegations in Paragraph 94 consist of Taylor Energy’s characterization of the

NPFC’s denial of Taylor’s act of God claim, which speaks for itself and is the best evidence of




                                                  10
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 11 of 35




its contents. To the extent that Paragraph 94 characterizes the scientific studies submitted to the

NPFC, the studies in the Administrative Record speak for themselves and are the best evidence

of their contents.

        95.     Deny.

        96.     Deny.

        97.     Deny.

        98.     Deny.

        99.     The allegations in Paragraph 99 consist of Taylor Energy’s characterization of the

NPFC’s denial of Taylor’s act of God claim, which speaks for itself and is the best evidence of

its contents.

        100.    Deny, including the footnote.

        101.    The first sentence in Paragraph 101 is Taylor’s Energy’s characterization of the

NPFC’s denial of Taylor’s act of God claim, to which no response is required. The remaining

allegations in Paragraph 101 are legal conclusions to which no response is required.

        102.    The United States admits the NPFC voluntarily provided Taylor Energy

voluminous documents that supported the NPFC’s decision, including the documents referenced

in Paragraph 102, and two additional documents pursuant to a FOIA request submitted by Taylor

Energy to the NPFC. Otherwise, the allegations of Paragraph 102 are denied.

        103.    The United States admits the NPFC voluntarily produced voluminous documents

to Taylor Energy that supported the NPFC’s decision and two additional documents pursuant to a

FOIA request. Otherwise, the allegations of Paragraph 103 are denied.




                                                11
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 12 of 35




       104.    The United States admits that, after voluntarily producing voluminous documents

to Taylor Energy, it located two additional documents that it produced in response to Taylor’s

FOIA request. Otherwise, the United States denies the allegations of Paragraph 104.

       105.    Admit.

       106.    Deny.

       107.    The allegations in Paragraph 107 consist of Taylor’s Energy’s characterization of

Captain Pettigrew’s report, which speaks for itself and is the best evidence of its contents.

       108.    Paragraph 108 characterizes the reports submitted to the NPFC, which speak for

themselves and are the best evidence of their contents.

       109.    Deny.

       110.    Deny.

       111.    The United States admits that it timely issued a denial to Taylor Energy’s Request

for Reconsideration on October 10, 2019. The remaining allegations in Paragraph 111

characterize the Reconsideration Denial, which speaks for itself and is the best evidence of its

contents. To the extent the allegations in Paragraph 111 are inconsistent with the Reconsideration

Denial, those allegations are denied.

       112.    The allegations in Paragraph 112 characterize the NPFC’s Reconsideration

Denial, which speaks for itself and is the best evidence of its contents. To the extent the

allegations in Paragraph 112 are inconsistent with the Denial, those allegations are denied.

       113.    The United States admits that NPFC hired outside independent experts to assist it

with evaluating Taylor Energy’s claims. All other allegations of this Paragraph are denied.

       114.    Deny.




                                                 12
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 13 of 35




       115.    The allegations in Paragraph 115 are Taylor Energy’s characterization of the

NPFC’s Reconsideration Denial, which speaks for itself and is the best evidence of its contents.

To the extent the allegations in Paragraph 115 are inconsistent with the Reconsideration Denial,

those allegations are denied. The third sentence of Paragraph 115 also contains a legal

conclusion, to which no response is required.

       116.    Deny.

       117.    Deny.

       118.    This Paragraph provides Taylor Energy’s characterization of several judicial

decisions to which no response is required. The legal decisions speak for themselves and are the

best evidence of their legal findings and conclusions.

       119.    Deny

       120.    Deny.

       121.    Deny.

       122.    Deny.

                                    COUNT I
                       PROCEDURAL DUE PROCESS OF LAW & APA

       123.    The United States incorporates by reference, as if fully set forth herein, its

responses to Paragraphs 1 – 122.

  124–139.     The United States denies Paragraphs 124 – 139, including all subparts and

footnotes.

                                     COUNT II
                      DENIAL OF NPFC VIOLATED OPA or THE APA

       140.    The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 – 139.




                                                 13
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 14 of 35




141–173.       The United States denies Paragraphs 141 – 173, including all subparts and

footnotes.

                                   COUNT III
             DENIAL NPFC ERRED IN DENYING TAYLOR ENERGY’S CLAIM

       174.    The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 – 173.

  175–178.     The United States denies Paragraphs 175 – 178, including all subparts.

                                      COUNT IV
                                DECLARATORY JUDGMENT

       179.    The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 – 178.

       180.    The United States denies Paragraph 180, including all subparts.

       181.    Taylor Energy’s seven WHERFORE paragraphs following Paragraph 180,

subpart B, contain Taylor Energy’s prayer for relief, and as such no response is required. To the

extent a response is required, the United States denies Taylor Energy is entitled the relief

demanded.

                                      GENERAL DENIAL

       182.    To the extent any allegations have not been specifically addressed in the

preceding paragraphs, or to the extent a response to any of the preceding paragraphs is deemed

necessary, the United States hereby denies such allegations.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       183.    Taylor Energy fails to state a claim upon which relief can be granted. Fed. R. Civ.

P. 12(b)(6).



                                                 14
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 15 of 35




                             SECOND AFFIRMATIVE DEFENSE

       184.    To the extent the matters complained of are committed to agency discretion by

law the Court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1).

                              THIRD AFFIRMATIVE DEFENSE

       185.    This Court lacks subject matter jurisdiction over claims, under the Administrative

Procedure Act, 5 U.S.C. §§ 701–706, asserted for monetary damages.

                            FOURTH AFFIRMATIVE DEFENSE

       186.    The Administrative Procedure Act does not authorize claims for monetary relief.

                              FIFTH AFFIRMATIVE DEFENSE

       187.    Taylor Energy is without statutory basis to recover interest under the

Administrative Procedure Act or the Oil Pollution Act.

                              SIXTH AFFIRMATIVE DEFENSE

       188.    Attorney fees are not recoverable under either the Administrative Procedure Act

or the Oil Pollution Act.

                            UNITED STATES’ COUNTERCLAIMS

       While preserving all of its defenses and expressly denying that it is liable to Taylor

Energy for any matter set forth in the Complaint, pursuant to the provisions of Fed. R. Civ. P. 13,

the United States of America, by and through the undersigned attorneys, and at the request of and

on behalf of the United States Coast Guard, asserts the following counterclaims against Taylor

Energy Company, LLC (“Taylor Energy”).

                                  NATURE OF THE ACTION

       1.      This enforcement action arises from an oil spill that began on or about September

16, 2004, when Hurricane Ivan passed through the Gulf of Mexico, and an offshore oil



                                                 15
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 16 of 35




production platform collapsed and sank. The platform, related wells, and other equipment were

owned and operated by Taylor Energy and located on a tract of land leased by Taylor Energy,

approximately ten miles off the coast of Louisiana in the Outer Continental Shelf.

        2.      Oil has continued to flow into the Gulf of Mexico from the related oil wells. Since

April 2019, the United States Coast Guard (“Coast Guard”) has been collecting and removing oil

using a containment system designed and installed after the Coast Guard partially federalized the

oil spill response action.

        3.      The United States seeks repayment from Taylor Energy as a responsible party

under Sections 1002(a) and 1005 of the Oil Pollution Act (“OPA”), 33 U.S.C. §§ 2702(a) and

2705, of over $43 million in removal costs and interest paid by the Oil Spill Liability Trust Fund

(the “Fund”) in response to this incident. Taylor Energy is a responsible party under OPA

Section 1001(32)(C), 33 U.S.C. § 2701(32)(C), as a lessee and/or permittee of the Taylor MC-20

Facility, an offshore facility.

        4.      The United States further seeks repayment pursuant to OPA Sections 1004(c)(3)

and 1005, 33 U.S.C. §§ 2704(c)(3) and 2705, from Taylor Energy, as an owner or operator of an

Outer Continental Shelf facility, of these same removal costs and interest paid by the Fund.

        5.      The United States seeks a declaratory judgment on liability for removal costs and

damages against Taylor Energy, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a),

and OPA Sections 1002(a), 1004(c)(3), 1005, and 1017(f)(2), 33 U.S.C. §§ 2702(a), 2704(c)(3),

2705, and 2717(f)(2), that is binding in this action and any subsequent action or actions against

Taylor Energy, for all removal costs, damages, and interest in this action and in any subsequent

action or actions.




                                                16
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 17 of 35




       6.      The United States seeks civil penalties, under Section 311(b)(7) of the Clean

Water Act (“CWA”), 33 U.S.C. § 1321(b)(7), against Taylor Energy of up to $48,192 per day of

violation or $1,928 per barrel of oil that has been discharged; or at least $192,768 or up to $5,783

per barrel of oil that has been discharged, to the extent that the discharge of oil was the result of

gross negligence or willful misconduct by Taylor Energy.

       7.      The United States seeks a declaratory judgement, pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201(a), for costs or expenses incurred by the United States in the

restoration or replacement of natural resources damaged or destroyed as a result of the discharge

of oil or a hazardous substance in violation of Section 311(b) of the CWA, 33 U.S.C. § 1321(b).

                               I.      JURISDICTION AND VENUE

       8.      This Court has jurisdiction over these counterclaims pursuant to 28 U.S.C. § 1331

(federal question), 28 U.S.C. § 1345 (United States as plaintiff), 28 U.S.C. § 1355 (fine, penalty),

33 U.S.C. § 2717(b) (OPA), 33 U.S.C. § 1321(b)(7)(E) (CWA), and 28 U.S.C. § 1367(a)

(supplemental jurisdiction).

       9.       Venue in the United States District Court for the District of Columbia is proper

pursuant to 28 U.S.C. § 1391(e)(1) (United States as defendant) and 33 U.S.C. § 2717(b) (OPA),

as the Defendant United States resides in this district, and because Taylor Energy has availed

itself of this jurisdiction by filing the above-captioned matter.

       10.     Authority to bring this action is vested in the United States Department of Justice

by, inter alia, 28 U.S.C. §§ 516 and 519.

                                     II.     TAYLOR ENERGY

       11.     Taylor Energy Company, LLC is a Louisiana limited liability company with its

principal place of business in New Orleans, Louisiana.




                                                  17
          Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 18 of 35




                    III.     STATUTORY AND REGULATORY BACKGROUND

           A. Responsible Party Liability for Removal Costs and Damages under the OPA

        12.       OPA Section 1002(a), 33 U.S.C. § 2702(a), provides that “each responsible party

for . . . a facility from which oil is discharged, or which poses the substantial threat of a

discharge of oil, into or upon the navigable waters or adjoining shorelines . . . is liable for the

removal costs and damages specified in subsection (b) [33 U.S.C. § 2702(b)] that result from

such incident.”

        13.       “Facility” means “any structure, group of structures, equipment, or device (other

than a vessel) which is used for one or more of the following purposes: exploring for, drilling

for, producing, storing, handling, transferring, processing, or transporting oil . . . .” 33 U.S.C.

§ 2701(9).

        14.       OPA Section 1001(32)(C), 33 U.S.C. § 2701(32)(C), defines “responsible party”

to include, “[i]n the case of an offshore facility . . . the lessee or permittee of the area in which

the facility is located . . . [.]”

        15.       OPA Section 1001(30), 33 U.S.C. § 2701(30), defines “remove” and “removal” to

mean “containment and removal of oil or a hazardous substance from water and shorelines or the

taking of other actions as may be necessary to minimize or mitigate damage to the public health

or welfare, including, but not limited to, fish, shellfish, wildlife, and public and private property,

shorelines, and beaches[.]”

        16.       OPA Section 1001(31), 33 U.S.C. § 2701(31), defines “removal costs” to mean

“the costs of removal that are incurred after a discharge of oil has occurred or, in any case in

which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate

oil pollution from such an incident[.]”




                                                  18
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 19 of 35




       17.     OPA Section 1002(b)(1)(A), 33 U.S.C. § 2702(b)(1)(A), provides that the

“removal costs” referred to in Section 1002(a) of OPA, 33 U.S.C. § 2702(a), include “all

removal costs incurred by the United States . . . under subsection (c), (d), (e), or (l) of Section

1321 of this title [Section 311 of the Clean Water Act, 33 U.S.C. § 1321].”

       18.     Pursuant to OPA Section 1017(f)(2), 33 U.S.C. § 2717(f)(2), in any action for

recovery of removal costs referred to in OPA Section 1002(b)(1), 33 U.S.C. § 2702(b)(1), “the

court shall enter a declaratory judgment on liability for removal costs or damages that will be

binding on any subsequent action or actions to recover further removal costs or damages.”

       19.     OPA Section 1002(b)(2), 33 U.S.C. § 2702(b)(2), provides that the “damages”

referred to in OPA Section 1002(a), 33 U.S.C. § 2702(a), include damages for injury to,

destruction of, or loss of use of, natural resources; damages for loss of subsistence use of natural

resources; damages for injury to real or personal property, loss of profits and earning capacity;

and damages equal to the net loss of taxes, royalties, rents, fees, or net profit shares.

       20.     OPA Section 1001(20), 33 U.S.C. § 2701(20), provides that “‘natural resources’

includes land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other

such resources belonging to, managed by, held in trust by, appertaining to, or otherwise

controlled by the United States (including the resources of the exclusive economic zone), any

State or local government or Indian tribe, or any foreign government.”

       21.     OPA Section 1005, 33 U.S.C. § 2705, provides that each responsible party is

liable to the United States for interest on the removal costs, and such interest begins to accrue on

the 30th day following the date on which the claim is presented to the responsible party.




                                                  19
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 20 of 35




                 B. Outer Continental Shelf Facility Owner/Operator Liability for
                          United States Removal Costs under the OPA

       22.     OPA Section 1004(c)(3), 33 U.S.C. § 2704(c)(3), provides, “Notwithstanding the

limitations established under subsection (a) of this section [33 U.S.C. § 2704(a)] and the

defenses of section 2703 of this title, all removal costs incurred by the United States Government

or any State or local official or agency in connection with a discharge or substantial threat of a

discharge of oil from any Outer Continental Shelf facility or a vessel carrying oil as cargo from

such a facility shall be borne by the owner or operator of such facility or vessel.”

       23.     OPA Section 1001(25), 33 U.S.C. § 2701(25), defines “Outer Continental Shelf

facility” to mean “an offshore facility which is located, in whole or in part, on the Outer

Continental Shelf and is or was used for one or more of the following purposes: exploring for,

drilling for, producing, storing, handling, transferring, processing, or transporting oil produced

from the Outer Continental Shelf [.]”

                    C. Liability for Penalties and Restoration Costs under CWA

       24.     Section 311(b) of the CWA, 33 U.S.C. § 1321(b), prohibits the discharge of oil or

hazardous substances into or upon the navigable waters of the United States or adjoining

shorelines in such quantities as the President determines may be harmful to the public health or

welfare or environment of the United States.

       25.     Pursuant to Section 311(b)(4) of the CWA, 33 U.S.C. § 132l(b)(4), the United

States Environmental Protection Agency (“EPA”), acting through its delegated authority under

Executive Order No. 11,735, 38 Fed. Reg. 21,243 (Aug. 7, 1973), has determined by regulation

that discharges of oil in such quantities as may be harmful to the public health or welfare or

environment of the United States include discharges of oil that “(a) Violate applicable water

quality standards; or (b) Cause a film or sheen upon or discoloration of the surface of the water



                                                 20
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 21 of 35




or adjoining shorelines or cause a sludge or emulsion to be deposited beneath the surface of the

water or upon adjoining shorelines.” 40 C.F.R. § 110.3.

       26.     CWA Section 311(b)(7)(A), 33 U.S.C. § 1321(b)(7)(A), provides that any person

who is the owner, operator, or person in charge of an offshore facility from which oil is

discharged in violation of Section 311(b)(3) of the CWA shall be subject to a civil penalty.

       27.     Pursuant to CWA Section 311(b)(7)(A), 33 U.S.C. § 1321(b)(7)(A), and EPA’s

2020 Civil Monetary Penalty Inflation Adjustment Rule, 85 Fed. Reg. 1751 (Jan. 13, 2020), each

violation of Section 311(b)(3) of the CWA occurring after December 6, 2013, through

November 2, 2015, is subject to a civil penalty of up to $37,500 per day of violation or up to

$2,100 per barrel of oil discharged, and each violation of Section 311(b)(3) of the CWA

occurring after November 2, 2015, is subject to a civil penalty of up to $48,192 per day or up to

$1,928 per barrel of oil discharged. 40 C.F.R. § 19.4.

       28.     Pursuant to CWA Section 311(b)(7)(D), 33 U.S.C. § 1321(b)(7)(D), and EPA’s

2020 Civil Monetary Penalty Inflation Adjustment Rule, 85 Fed. Reg. 1751 (Jan. 13, 2020),

where the violation of Section 311(b)(3) of the CWA is the result of gross negligence or willful

misconduct, the owner, operator, or person in charge is subject to a civil penalty of at least

$150,000 or $5,300 per barrel for violations that occurred after December 6, 2013 through

November 2, 2015, and at least $192,768 or up to $5,783 per barrel for violations that occurred

after November 2, 2015. 40 C.F.R. § 19.4.

       29.     Pursuant to CWA Sections 311(f)(4) and (5), 33 U.S.C. § 1321(f)(4) and (5),

the owner or operator of a vessel or onshore or offshore facility is liable for costs or expenses

incurred by the United States in the restoration or replacement of natural resources damaged or




                                                 21
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 22 of 35




destroyed as a result of the discharge of oil or a hazardous substance in violation of Section

311(b) of the CWA, 33 U.S.C. § 1321(b).

                                IV.    FACTUAL ALLEGATIONS

                                A. History of the MC-20 Facility

       30.     In 1981, Sohio Petroleum Corporation (“Sohio”) purchased an oil and gas lease,

OCS-G 04935, located on the Outer Continental Shelf in the Gulf of Mexico. The OCS-G 04935

Lease granted Sohio the exclusive right and privilege to drill for, develop, and produce oil and

gas resources in the submerged lands known as Block 20 of the Mississippi Canyon, referred to

herein as the “MC-20 Block.”

       31.     Lease OCS-G 04935 identified portions of the MC-20 Block that were subject to

mass movements of sediment and required Sohio to conduct site-specific surveys and mapping to

determine the potential for unstable bottom conditions.

       32.     Sohio hired Woodward-Clyde Oceaneering (“Woodward”) to perform geologic

studies of the MC-20 Block to determine the characteristics of seafloor instability features of the

region and to gauge the potential for mass sediment movements within the MC-20 Block.

       33.     After concluding its study, Woodward proposed a site for the construction of an

oil production platform within the MC-20 Block immediately downslope of an area with large

mudflow deposits from the Mississippi River.

       34.     In an effort to monitor mass soil movements upslope of the proposed site,

Woodward recommended a program of periodic geophysical surveys around and upslope from

the platform site utilizing the same geophysical tools and following the same track lines as used

in the 1982 survey for the purpose of monitoring seafloor instabilities and sediment

accumulations.




                                                22
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 23 of 35




        35.     Woodward also recommended biennial geophysical surveys and surveys

following any major storms of the mudflow channels and depositional lobes above the proposed

site to monitor seafloor instabilities.

        36.     On August 8, 1983, Sohio submitted its Initial Plan for the Development and

Production of Lease OCS-G 04935 to the Department of Interior Mineral Management Service

(“MMS”) for review.

        37.     MMS approved Sohio’s plan for the construction of the oil production platform,

the drilling of wells A1 – A28, and oil pipelines that served as tie-in points with other platforms

within the Gulf for the transport of oil.

        38.     MMS approval was granted pursuant to 30 C.F.R. § 250.34 with the stipulation

that geophysical surveys be conducted prior to platform installation and every two years

thereafter. In addition, geophysical surveys were required to be conducted after any major storms

in the area.

        39.     In August 1984, Sohio completed construction of the oil production platform with

28 well slots. The platform is referred to hereafter as the “MC20A Platform” or the “Platform.”

        40.     Sohio drilled 18 wells (A-1 through A-18) to develop and produce oil and gas. All

of those wells were completed, except A-5 and A-15, which were plugged, and temporarily

abandoned.

        41.     BP Exploration and Oil, Inc. acquired Sohio in 1987 and operated the MC20A

Platform and oil well field until it sold the Platform, connecting oil wells, and the OCS-G 04935

Lease to Taylor Energy in 1994.

        42.     Taylor Energy continued the operation of the MC20A Platform and drilled ten

additional wells (A-19 through A-28) in 2000. The Platform, the related wells, and all related




                                                 23
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 24 of 35




equipment, all located within the MC-20 Block, are collectively referred to herein as the “MC-20

Facility” or the “Facility.”

        43.     From 1994 to 2004, Taylor Energy failed to conduct geophysical surveys of the

MC-20 Block every two years and after major storms, as recommended by Woodward and

required by MMS as part of Lease OCS-G 04935, except for a 2001 survey of Block 21 of the

Mississippi Canyon that Taylor Energy alleges also partially surveyed the MC-20 Block.

                                  B. The MC-20 Oil Discharge

        44.     Taylor Energy continued to operate and produce oil and gas from the MC-20

Facility until the Platform was toppled and oil production was halted when Hurricane Ivan

passed through the Gulf of Mexico in September 2004.

        45.     On or about September 16, 2004, the Platform sank and the MC-20 Facility began

discharging oil into the Gulf of Mexico (the “MC-20 Oil Discharge”).

        46.     In 2008, a Unified Command was established to, inter alia, oversee and

coordinate all response and mitigation efforts related to the MC-20 Oil Discharge. The Unified

Command included the Coast Guard as the Federal On-Scene Coordinator (“FOSC”), MMS

(now the Bureau of Safety and Environmental Enforcement, or “BSEE”), the Bureau of Ocean

Energy Management (“BOEM”), and Taylor Energy.

        47.     On September 23, 2008, the U.S. Coast Guard FOSC issued Administrative Order

(Admin Order) 006-08, which required Taylor Energy to address the ongoing discharge of oil

from the MC-20 Facility by, inter alia, deploying an open water skimmer to mitigate the

continuous discharge at the Facility until such time that pollution domes were installed;

conducting overflights twice daily to monitor the discharge from the Facility; providing the




                                                24
            Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 25 of 35




Coast Guard the results of the overflights; and installing pollution domes to mitigate the

continuous discharge no later than November 1, 2008.

        48.      In May 2009, Taylor Energy deployed a subsea oil recovery system at the MC-20

Facility.

        49.      From 2009 to 2012, Taylor Energy’s subsea containment system deteriorated and

oil continued to discharge from the MC-20 Facility.

        50.      On June 25, 2012, the FOSC issued Admin Order 12-001, which required, inter

alia, that Taylor Energy begin the design and planning for a new pollution dome system suitable

for the environmental conditions at the MC-20 Block and submit a written plan that showed a

projected timeline for fabrication and installation to the Unified Command no later than

September 1, 2012.

        51.      On November 26, 2012, the FOSC amended Admin Order 12-001 to allow Taylor

Energy to make repairs to its containment domes as an interim step in meeting the requirements

of Admin Order 12-001. Taylor Energy was given until January 30, 2013 to identify two

companies that could design a new pollution dome system or make recommendations for the

proper repair to its current system.

        52.      On October 23, 2018, the Coast Guard issued Admin Order 19-001 to Taylor

Energy, ordering it, inter alia, to institute a new containment system to capture, contain, and

remove oil discharged from the MC-20 Facility.

        53.      In November 2018, Taylor Energy presented three new containment domes to the

Unified Command as a proposal to contain the ongoing MC-20 Oil Discharge and as a

replacement for its failed subsea containment system.




                                                25
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 26 of 35




       54.     The Unified Command rejected Taylor Energy’s proposal because it concluded,

inter alia, that the proposed domes would result in increased bottom disturbances; have limited

storage capacity; require a vessel to remain on-site for continuous processing and offloading; not

be big enough to cover the affected area; and require several hose connections that would

introduce potential multiple failure points.

       55.     On November 16, 2018, the Coast Guard issued a Notice of Federal Assumption

and assumed authority for containing the MC-20 Oil Discharge.

       56.     In December 2018, the Coast Guard commenced operations to contain the MC-20

Oil Discharge working with a third party contractor to construct a new containment system to

collect the oil. The Coast Guard accessed the Oil Spill Liability Trust Fund to fund this work.

       57.     The Fund has incurred $43,269,064.68 in removal costs and interest related to the

Taylor MC-20 Oil Discharge as of March 13, 2020.

       58.     As a result of the oil discharge and substantial threat of oil discharge from the

MC-20 Facility, the United States has expended and will expend removal costs within the

meaning of the OPA, 33 U.S.C. § 2702(b).

       59.     The Taylor MC-20 Oil Discharge resulted in a discharge of oil “in such quantities

as may be harmful,” within the meaning of the CWA, 33 U.S.C. § 1321(b)(3).

       60.     The amount of damages and the extent of injuries sustained by the United States

as a result of the Taylor MC-20 Oil Discharge is not yet fully known.

               C. The Coast Guard’s Removal Costs and Demands for Payment

       61.     On July 11, 2017, Coast Guard, on behalf of the Fund, sent Taylor Energy a

written request for reimbursement of removal costs incurred by the United States in the amount




                                                26
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 27 of 35




of $176,991.94, of which Taylor Energy subsequently paid $4,291.46, leaving an unpaid balance

of $172,700.48.

       62.        On July 10, 2019, the Coast Guard, on behalf of the Fund, sent Taylor Energy an

additional written request for reimbursement of removal costs incurred by the United States in

the amount of $27,132,834.30.

       63.        On March 13, 2020, the Coast Guard, on behalf of the Fund, sent Taylor Energy a

written request for reimbursement of removal costs incurred by the United States in the amount

of $15,673,417.77. This March 2020 invoice included a summary of all unpaid costs from the

July 2017 and 2019 invoices, and as well as incurred interest as of that date for a total amount

owed to the Fund of $43,269,064.68.

       64.        Taylor Energy has not paid the Coast Guard the $43,269,064.68, owed to the

Fund in removal costs and interest, incurred by the United States in connection with the Taylor

MC-20 Oil Discharge.

             V.      LEGAL CONTENTIONS SUPPORTING CLAIMS FOR RELIEF

       65.        Taylor Energy is a “person” within the meaning of OPA Section 1001(27),

33 U.S.C. § 2701(27) and CWA Section 311(a)(7), 33 U.S.C. § 1321(a)(7).

       66.        The MC-20 Facility is a “facility” within the meaning of OPA Section 1001(9),

33 U.S.C. § 2701(9).

       67.        The MC-20 Facility is an “offshore facility” within the meaning of OPA Section

1001(22), 33 U.S.C. § 2701(22) and CWA Section 311(a)(11), 33 U.S.C. § 1321(a)(11).

       68.        The MC-20 Facility is an “Outer Continental Shelf Facility” within the meaning

of OPA Section 1001(25), 33 U.S.C. § 2701(25).




                                                 27
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 28 of 35




         69.    At all times material herein, Taylor Energy was the “owner or operator” of the

MC-20 Facility within the meaning of OPA Section 1001(26)(A)(ii), 33 U.S.C. § 2701(26)(A)(ii)

and CWA Section 311(a)(6), 33 U.S.C. § 1321(a)(6).

         70.    At all times material herein, Taylor Energy was a “lessee” or “permittee,” within

the meaning of OPA Sections 1001(16) or (28), 33 U.S.C. § 2701(16) or (28), of the MC-20

Block.

         71.    Taylor Energy is a “responsible party” within the meaning of OPA Section

1001(32)(C), 33 U.S.C. § 2701(32)(C).

         72.    The discharge of oil into the Gulf of Mexico was a “discharge” of “oil” into

“navigable waters” as those terms are defined in OPA Section 1001(7), 33 U.S.C. § 2701(7) and

CWA Section 311(a)(2), 33 U.S.C. § 1321(a)(2) (“discharge”); OPA Section 1001(23),

33 U.S.C. § 2701(23) and CWA Section 311(a)(1), 33 U.S.C. § 1321(a)(1) (“oil”); and OPA

Section 1001(21), 33 U.S.C. § 2701(21) (“navigable waters”).

         73.    The Coast Guard undertook “removal” actions within the meaning of OPA

Section 1001(30), 33 U.S.C. § 2701(30).

         74.    The toppling of the MC20A Platform, resulting in the ongoing Taylor MC-20 Oil

Discharge from the MC-20 Facility, is an “incident” within the meaning of OPA Section

1001(14), 33 U.S.C. § 2701(14).

         75.    The costs incurred by the Fund for the Coast Guard’s removal action conducted in

response to the release of oil from the MC-20 Facility were “removal costs” within the meaning

of OPA Sections 1001(31) and 1002(b)(1), 33 U.S.C. §§ 2701(31) and 2702(b)(1).

         76.    The United States may sustain “damages,” within the meaning of OPA Section

1002(b)(2), 33 U.S.C. § 2702(b)(2), for, inter alia, injuries to, destruction of, loss of, or loss of




                                                  28
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 29 of 35




use of natural resources, damages for injury to real or personal property, loss of profits and

earning capacity, loss of subsistence use, and net loss of taxes, royalties, rents, fees, and net

profit shares due to the injury to, destruction of, and loss of real property, personal property, and

natural resources.

       77.     The United States may incur costs or expenses in the restoration or replacement of

natural resources damaged or destroyed as a result of the discharge of oil or a hazardous

substance in violation of Section 311(b) of the CWA, 33 U.S.C. § 1321(b).

                       VI. FIRST COUNTERCLAIM:
         REMOVAL COSTS UNDER OPA SECTION 1002(a), 33 U.S.C. § 2702(a)

       78.     The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 –77 of these Counterclaims.

       79.     As a lessee and/or permittee of the MC-20 Block at the time of the MC-20 Oil

Discharge, Taylor Energy is liable to the United States under OPA Sections 1002(a) and 1005,

33 U.S.C. §§ 2702(a) and 2705, for all removal costs resulting from the MC-20 Oil Discharge

and interest on the amount paid in satisfaction of the claim.

                     VII. SECOND COUNTERCLAIM:
      REMOVAL COSTS UNDER OPA SECTION 1004(c)(3), 33 U.S.C. § 2704(c)(3)

       80.     The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 –77 of these Counterclaims.

       81.     As an owner and/or operator of the MC-20 Facility, an Outer Continental Shelf

facility from which oil was discharged, Taylor Energy is liable to the United States under OPA

Sections 1004(c)(3) and 1005, 33 U.S.C. §§ 2704(c)(3) and 2705, for all removal costs incurred

by the United States in connection with the discharge or substantial threat of discharge from the

MC-20 Facility and interest on the amount paid in satisfaction of the claim.




                                                  29
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 30 of 35




                      VIII. THIRD COUNTERCLAIM:
       DECLARATORY JUDGMENT THAT TAYLOR ENERGY IS LIABLE FOR
                    REMOVAL COSTS AND DAMAGES

        82.     The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 –77 of these Counterclaims.

        83.     As a result of Lease OCS-G 04935 and the various agreements alleged herein,

Taylor Energy became and remains a “responsible party” for the MC-20 Facility, an “offshore

facility” within the meaning of the OPA, 33 U.S.C. § 2701 et seq.

        84.     At all times material herein, Taylor Energy was the owner or operator of the MC-

20 Facility and has been and remains a “responsible party” for an “offshore facility” within the

meaning of the OPA, 33 U.S.C. § 2701 et seq.

        85.     The United States may sustain “damages,” as that term is defined in 33 U.S.C.

§ 2702(b)(2), for, inter alia, injuries to, destruction of, loss of, or loss of use of natural resources,

damages for injury to real or personal property, loss of profits and earning capacity, loss of

subsistence use, and net loss of taxes, royalties, rents, fees, and net profit shares due to the injury

to, destruction of, and loss of real property, personal property, and natural resources.

        86.     An actual controversy exists between the United States and Taylor Energy.

        87.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, and the OPA,

33 U.S.C. §§ 2702(a), 2704(c)(3), 2705, and 2717(f), the United States is entitled to, and hereby

seeks, a declaratory judgment, that is binding in this action and any subsequent action or actions

against Taylor Energy that Taylor Energy is liable for removal costs and damages in this action

and in any such subsequent action or actions.




                                                   30
        Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 31 of 35




                       IX.  FOURTH COUNTERCLAIM:
         CIVIL PENALTIES UNDER CWA SECTION 311(b), 33 U.S.C. § 1321(b)

       88.     The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 –77 of these Counterclaims.

       89.     As the owner, operator, or person in charge of the MC-20 Facility, an offshore

facility from which oil was discharged, Taylor Energy is liable for a civil penalty of up to

$37,500 per day of violation or up to $2,100 per barrel of oil discharged for each violation of

Section 311(b)(3) of the CWA that occurred after December 6, 2013, through November 2, 2015

and up to $48,192 per day or up to $1,928 per barrel of oil discharged for each violation of

Section 311(b)(3) of the CWA that occurred after November 2, 2015, pursuant to CWA Section

311(b)(7), 33 U.S.C. § 1321(b)(7), and 40 C.F.R. § 19.4.

       90.     As the owner, operator, or person in charge of the MC-20 Facility, an offshore

facility from which oil was discharged, Taylor Energy is liable for a civil penalty of at least

$150,000 per day of violation or $5,300 per barrel of oil discharged for each violation of Section

311(b)(3) of the CWA that occurred after December 6, 2013 through November 2, 2015, and at

least $192,768 or up to $5,783 per barrel for violations that occurred after November 2, 2015, to

the extent that the violation is the result of gross negligence or willful misconduct, pursuant to

CWA Section 311(b)(7), 33 U.S.C. § 1321(b)(7), and 40 C.F.R. § 19.4.

                      X.  FIFTH COUNTERCLAIM:
       DECLARATORY JUDGMENT THAT TAYLOR ENERGY IS LIABLE FOR
          RESTORATION COSTS INCURRED BY THE UNITED STATES

       91.     The United States incorporates by reference, as if fully set forth herein,

Paragraphs 1 –77 of these Counterclaims.

       92.     At all times material herein, Taylor Energy was the owner or operator of the

MC-20 Facility, an offshore facility from which oil was discharged.



                                                 31
            Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 32 of 35




        93.      The United States may incur costs or expenses in the restoration or replacement of

natural resources damaged or destroyed as a result of the discharge of oil from the MC-20

Facility.

        94.      An actual controversy exists between the United States and Taylor Energy.

        95.      In the alternative to the third counterclaim with respect to natural resource

damages, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, the United States is

entitled to, and hereby seeks, a declaratory judgment, that is binding in this action and any

subsequent action or actions against Taylor Energy that Taylor Energy is liable under CWA

Sections 311(f)(4) and (5), 33 U.S.C. §§ 1321(f)(4) and (5) for costs or expenses incurred by the

United States in the restoration or replacement of natural resources damaged or destroyed as a

result of the discharge of oil from the MC-20 Facility.

                                     REQUEST FOR RELIEF

        WHEREFORE, the United States respectfully requests that this Court:

        A.       Dismiss Taylor Energy’s Complaint with prejudice and costs;

        B.       Award the United States $43,269,064.68 in removal costs and accrued interest,

plus all other removal costs and interest incurred by the United States through the date of

judgment;

        C.       Enter a declaratory judgment that Taylor Energy is liable under OPA Sections

1002(a) and 1005, 33 U.S.C. §§ 2702(a) and 2705, for all removal costs and damages resulting

from the Taylor MC-20A Oil Discharge, which will be binding on this action and on any

subsequent action or actions to recover removal costs or damages;

        D.       Enter a declaratory judgment that Taylor Energy is liable under OPA Sections

1004(c)(3) and 1005, 33 U.S.C. §§ 2704(c)(3) and 2705, for all removal costs and interest




                                                  32
         Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 33 of 35




incurred by the United States in connection with the discharge or substantial threat of discharge

of oil form the MC-20 Facility, which will be binding on this action and on any subsequent

action or actions to recover removal costs and interest;

         E.     Assess a civil penalty against Taylor Energy in an amount to be determined by the

Court;

         F.     Enter a declaratory judgment that Taylor Energy is liable under CWA Sections

311(f)(4) and (5), 33 U.S.C. § 1321(f)(4) and (5), for costs or expenses incurred by the United

States in the restoration or replacement of natural resources damaged or destroyed as a result of

the discharge of oil from the MC-20 Facility;

         G. Award the United States its costs of this action; and

         H. Grant such other relief as the Court deems just and proper.

                                              Respectfully submitted,


                                              FOR THE UNITED STATES OF AMERICA:

                                              JEFFREY BOSSERT CLARK
                                              Assistant Attorney General
                                              Environment and Natural Resources Division
                                              United States Department of Justice



                                              /s/ Mark L. Walters
                                              MARK L. WALTERS
                                              U.S. Department of Justice
                                              Environmental & Natural Resources
                                              Division
                                              Environmental Defense Section
                                              P.O. Box 7611
                                              Washington, DC 20044
                                              Phone: (202) 616-9190
                                              Fax: (202) 514-8865
                                              mark.walters@usdoj.gov




                                                 33
       Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 34 of 35




                                          /s/ R. Shea Diaz
                                          R. SHEA DIAZ
                                          Trial Attorney (D.C. Bar # 1500278)
                                          RICHARD GLADSTEIN
                                          Senior Counsel (D.C. Bar # 362404)
                                          SCOTT CERNICH
                                          Senior Counsel (D.C. Bar # 479851)
                                          MARK C. ELMER
                                          Senior Counsel (D.C. Bar # 453066)
                                          SAMANTHA RICCI
                                          Trial Attorney (Cal. 324517)
                                          Environmental Enforcement Section
                                          Environment and Natural Resources Division
                                          United States Department of Justice
                                          Washington, D.C.
                                          Tel: (202) 514-3211 | Fax: (202) 616-6584
                                          rebecca.diaz@usdoj.gov


                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney

                                          DANIEL F. VAN HORN, D.C. BAR #924092
                                          Chief, Civil Division



                                          /s/ Doris Coles-Huff
                                          DORIS COLES-HUFF, D.C. Bar # 461437
                                          Assistant United States Attorney
                                          U.S. Attorney’s Office for the District of Columbia
                                          Civil Division
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          Telephone: (202) 252-2557
                                          doris.coles@usdoj.gov


OF COUNSEL:

SCOTT C. HERMAN
Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593




                                            34
       Case 1:20-cv-01086-JDB Document 19 Filed 07/10/20 Page 35 of 35




PATRICIA KINGCADE
Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593

HEATHER S. KENNEALY
Attorney Advisor
U.S. Coast Guard Headquarters
Office of Claims and Litigation (CG-LCL)
2703 Martin Luther King Jr. Avenue, SE, Stop 7213
Washington, DC 20593-7213




                                            35
